[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 556 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 557 
All the controlling facts in this case are like those in the case of Parker v. Board of Supervisors of Saratoga County,
recently decided by us (106 N.Y. 392). Both cases were tried before the same judge, and in that case he ordered judgment in favor of the plaintiff, and in this case against the plaintiff. In that case it was held by us that the county treasurer was authorized to borrow money and give notes therefor binding upon the county, but that his authority to borrow was restricted as there stated; that it is a well settled doctrine of agency, that whenever the act of the agent is authorized by the terms of the power, that is, whenever, comparing the act done by the agent with the words of the power, the act is in itself warranted by the terms used, such act is binding on the constituent as to all persons dealing in good faith with the agent; that applying that test to the acts of the county treasurer, nothing was lacking to establish his authority in the transactions with Parker, except that as it was shown that he fraudulently borrowed money and issued obligations in excess of the limit fixed in the resolutions of the board of supervisors and that those transactions may have been a part of the fraudulent dealings; that the acts of the county treasurer were within his actual authority until further evidence should be given by the defendant tending to identify the particular dealings with Parker as a part of the fraudulent dealings; that it was a just rule supported by analogies that when the act of the agent apparently conforms to the authority, and *Page 559 
includes the particular transaction, and is not in excess of the authority conferred, so far as third persons dealing with the agent can know, the act of the agent is presumptively within the authority conferred; that the burden of proving that it was done after the authority was spent rests upon the principal, and that the burden is not met, nor the presumption overthrown by proof that in the course of the agent's dealings, he fraudulently exceeded his authority, without showing or giving evidence from which a jury would have a right to infer that the particular transaction was unauthorized. There we sustained the plaintiff's recovery on the ground that the loans were made by Parker, in good faith; that it did not appear that the treasurer misappropriated any of the money borrowed of Parker; that the indebtedness which the treasurer was authorized to extend at no time fell short of the loans made by Parker or the notes issued in renewal, and that the defendant had failed to indentify the transactions with Parker, as in excess of the actual authority vested at the time in the treasurer. Our decision proceeded upon the theory that the case was before us substantially the same as it would have been if there had been a finding based upon positive proof that Parker had loaned the money to the county treasurer in good faith; that the transaction was authorized by the resolutions of the board of supervisors, and that the money borrowed was actually appropriated to the purposes authorized by the resolutions. The presumption raised by law was held to take the place of positive proof.
Precisely the same facts exist in this case. Beyond dispute the county treasurer was authorized by the resolutions of the board of supervisors to borrow this money and notes in the name of the county were given to the plaintiff in the same form as those which were held by Parker. There is no proof that at the precise time this money was borrowed it was not needed for the purposes specified in the resolutions, or that it was misappropriated. The presumption is that the county treasurer actually borrowed this money for the county and applied it to the uses of the county, and as we held in the Parker case *Page 560 
we must, under precisely similar circumstances, therefore, hold in this, that this action was not well defended.
But judgment went against the plaintiff at the Special Term from the force and effect given to the proof that at the time he loaned this money to the county treasurer he was a supervisor of one of the towns of Saratoga county, and thus a member of the board of supervisors, and that he had been such supervisor during all the years from and including the year 1863, to and including the year 1875, except the year 1866, and chairman of the board of supervisors in the years 1868, 1869, 1870 and 1875. The trial judge found as matters of fact that the plaintiff being a member of the board of supervisors and knowing the extent of the powers intended to be conferred upon the treasurer by the resolutions of the board, was in the exercise of ordinary care and prudence, bound to ascertain what the treasurer had done under such resolutions, and that he was chargeable with knowledge of the amount of the previous notes which had been issued by the county treasurer; that it was his duty as a member of the board of supervisors to inform himself as to the condition and extent of the debt of the county, and that as supervisor he was presumed to have been acquainted with the condition and extent of the debt of the county during the times he was supervisor. The plaintiff appears to have been defeated upon the ground that as a member of the board of supervisors he was wanting in the active diligence, vigilance and care which were due from him to the county, and that therefore he was responsible to some extent and in some way for the misconduct and misappropriation of the public money by the county treasurer, and hence that he should not be permitted to recover the money loaned by him to the county.
We are unable to perceive upon what theory the plaintiff could, as supervisor, be charged with knowledge of what the treasurer had done under the resolutions, or in violation of them before he borrowed plaintiff's money. The plaintiff as a public officer was bound only to exercise ordinary diligence, and there is no finding and no just inference from the evidence *Page 561 
that such diligence would have disclosed to him the treasurer's misfeasance, or the condition or extent of the county debt. The treasurer meant to cover up his misdoings and conceal them from the scrutiny of the board of supervisors. He was an official greatly trusted by the people of his county, having been elected for five consecutive terms of three years each to the office of county treasurer. The plaintiff was not bound under such circumstances to believe or suspect that he was a criminal and to take extraordinary precautions to protect the people against his criminal misconduct. There is no evidence that the plaintiff did not, as supervisor, act in good faith and give to the discharge of his duties, that degree of care and vigilance which the law exacts of such public officers dealing with other public officials, who also act under the sanction of an oath and the authority of law.
But we do not perceive what bearing the facts which were supposed to distinguish this case from the Parker case can have, or how they can furnish a defense to this action. Upon the proof as it appears in this record and as we are bound to take it, it is shown that the county treasurer by resolutions of the board of supervisors was authorized to borrow and did borrow in precise accordance with the terms of the resolutions, this money from the plaintiff and actually applied it to the use of the county; and we cannot comprehend how the plaintiff's carelessness or misconduct, as a member of the board of supervisors, furnishes any defense to a cause of action for the money thus loaned. Even if he was chargeable with notice that the treasurer had misappropriated some of the money which he borrowed, and had issued notes far in excess of what he was authorized to issue against the county, yet such facts would not constitute a defense to this action where it appears that the money was honestly loaned and where it must be presumed, in the absence of proof to the contrary, that it was not misappropriated but was actually applied to the use of the county. If it had appeared that the county treasurer, when he loaned this money, was acting in excess of his actual authority, and that he had misappropriated the money, and *Page 562 
the plaintiff was seeking to hold the principal and maintain this action because the agent in the transaction with him acted within the scope of his apparent authority, we would have had a different case to deal with, and there would have been some room for the application of the principles of law upon which the plaintiff has thus far been defeated.
We are therefore of opinion that the judgment should be reversed and a new trial granted, costs to abide event.
All concur, except PECKHAM, J., not sitting.
Judgment reversed.